Citation Nr: 1812887	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cardiac disability.  


REPRESENTATION

The Veteran represented by:  AMVETS


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1965 to October 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

To afford the Veteran the most sympathetic review, the Board will construe his claim for service connection for heart disease broadly as a claim for service connection for a cardiac condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for heart disease.  In a December 2017 appellate brief, his representative referenced an April 2014 echocardiogram report as evidence of current coronary artery disease (CAD) and requested presumptive service connection due to herbicide agent exposure.  However, the echocardiogram report states, "[t]he presentation suggesting CAD cannot be confirmed by findings on the resting echocardiogram.  Further assessment may be clinically indicated."  The Board also notes that the June 2013 VA examiner did not have the opportunity to consider this theory of entitlement to service connection when providing her nexus opinion.   Accordingly, a remand is necessary to obtain a new VA cardiac examination and opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (a medical opinion must be based on accurate factual premise and consideration of the veteran's prior medical history and examinations); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (explaining that an adequate medical opinion must provide "such sufficient information that it does not require the Board to exercise independent medical judgment").

The Board also notes that the Veteran previously asked Dr. P. A. to not submit records to VA (see February 2016 VBMS document).  The Veteran is urged to reconsider this decision if these records show a current CAD diagnosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain for the claims file updated records of VA treatment the Veteran has received.

2.  Ask the Veteran to identify all providers of evaluations or treatment received for the claimed heart disabilities.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is a Veteran's responsibility to ensure that private records are received.

3.  Then, schedule the Veteran for a VA examination with an internal medicine physician or cardiologist to determine the nature and cause of the claimed cardiac disabilities to include coronary artery disease/ischemic heart disease and valvular disease.  The examiner must review the claims file, including any newly obtained evidence.  Any additional needed diagnostic testing should be performed.  Based on the clinical examination and the lay and medical evidence of record, the examiner must provide an opinion on the following:

a) Does the Veteran have a current diagnosis of CAD/IHD?  This opinion should specifically reference the Veteran's April 2014 and September 2015 echocardiogram reports and his reported cardiac symptoms.  It should also discuss the notation of "rule out ischemic heart disease" on the Veteran's October 1981 separation examination report.  

b) Is there a 50 percent or greater probability (that is, is it at least as likely as not) that any other identified cardiac disability (to include valvular dysfunction) was incurred in or is related or attributable to his military service, including but not limited to, herbicide agent exposure?  This opinion should specifically reference the Veteran's October 1981 service treatment record documenting cardiac symptoms and evaluation.  The examiner is advised that a statement that the current disability is not listed among the diseases associated with herbicide exposure for the purposes of presumptive service connection is NOT a sufficient rationale for a negative opinion.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate this claim.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2017).
 

